Title: To Benjamin Franklin from George Washington, 2 June 1784
From: Washington, George
To: Franklin, Benjamin



Washington here announces that his former aide David Humphreys has been elected by Congress to serve as the secretary of the new

commission to negotiate commercial treaties. His election crushed Franklin’s hopes for a diplomatic career for his grandson William Temple Franklin. On August 15 Temple wrote his friend William Carmichael that the selection of Humphreys “was rather thought singular by most of our Sensible Men (Mr. Morris & Mr. Jefferson entre autres). We were both, you and myself, mentioned, but it seems Genl. Washington on his Return Home had left his 3 Aids as a legacy to Congress & they had promised to provide for them; & having made Registers of two, they thought they could not do better than make the third a Secy. of Legation.” Elbridge Gerry analyzed the choice in a June 16 letter to John Adams. Although “great Pains were taken” to retain Temple Franklin as secretary to the commission, Adams’ supporters in Congress were able to convince the majority that the doctor’s close relationship with Temple would interfere with the work of the commission. Franklin was not only his relative but also his “best Friend & patron,” and had even expressed to Congress his desire that Temple be appointed minister to Sweden. Given that Franklin and Adams “were not on the most friendly terms,” Temple would surely have a bias that would disrupt, if not “defeat,” the negotiations. Gerry exulted that Franklin would feel Congress’ reproach in Adams’ appointment as “the Head of the Commission” and in finding that Temple had “not only no Prospect of promotion, but has been actually superseeded.”



Dear Sir,
Mount Vernon 2d June 1784

Congress having been pleased to appoint Colo. Humphrys Secretary to the Commissioners, for forming Commercial Treaties in Europe, I take the liberty of introducing him to you.—

This Gentleman was several years in my family as an Aid de Camp.— His zeal in the cause of his Country, his good sense, prudence, and attachment to me, rendered him dear to me; and I persuade myself you will find no confidence wch. you may think proper to repose in him, misplaced.— He possesses an excellent heart, good natural & acquired abilities, and sterling integrity—to which may be added sobriety, & an obliging disposition.
A full conviction of his possessing all these good qualities, makes me less scrupulous of recommending him to your patronage and friendship.— He will repeat to you the assurances of perfect esteem, regard, & consideration, with which I have the honor to be. Dear Sir, Yr. Most Obedt. & very Hble. Ser:

Go: Washington
The Honble. Doctr Franklin


